

115 HR 1691 IH: Earthquake Mitigation Incentive and Tax Parity Act of 2017
U.S. House of Representatives
2017-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1691IN THE HOUSE OF REPRESENTATIVESMarch 22, 2017Mr. Thompson of California (for himself, Mr. Cook, Mr. Schiff, and Mr. Aguilar) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exclude from gross income amounts received from
			 State-based earthquake loss mitigation programs.
	
 1.Short titleThis Act may be cited as the Earthquake Mitigation Incentive and Tax Parity Act of 2017. 2.Exclusion of amounts received from State-based earthquake loss mitigation programs (a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 139F the following new section:
				
					139G.State-based earthquake loss mitigation programs
 (a)In generalGross income shall not include any amount received as a qualified earthquake mitigation payment. (b)Qualified earthquake mitigation paymentFor purposes of this section—
 (1)Qualified earthquake mitigation paymentThe term qualified earthquake mitigation payment means any amount which is received as a loan, loan forgiveness, grant, credit, rebate, voucher, or other financial incentive pursuant to an earthquake loss mitigation program established by a State, or agency, instrumentality, or political subdivision thereof, by a residential property owner or occupant to assist with expenses paid, or obligations incurred, for earthquake loss mitigation.
 (2)Earthquake loss mitigation programThe term earthquake loss mitigation program includes a program established by a State, or agency, instrumentality, or political subdivision thereof, by itself or together with—
 (A)an organization described in section 501(c) and exempt from tax under section 501(a), (B)an organization determined to be exempt from State taxes pursuant to the laws of the relevant State, or
 (C)a public instrumentality of a State pursuant to a joint exercise of powers. (3)Earthquake loss mitigationThe term earthquake loss mitigation means an activity that reduces seismic risks to a residential structure or its contents.
 (4)SeismicThe term seismic has the meaning given such term by section 4(3) of the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7703(3)).
 (5)No increase in basisNotwithstanding any other provision of this subtitle, no increase in the basis or adjusted basis of any property shall result from any amount excluded under this subsection with respect to such property.
 (c)Denial of double benefitNotwithstanding any other provision of this subtitle, no deduction or credit shall be allowed for, or by reason of, any expenditure to the extent of the amount excluded under subsection (a) for any qualified earthquake mitigation payment which was provided with respect to such expenditure..
 (b)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 of such Code is amended by inserting after the item relating to section 139F the following new item:
				
					
						Sec. 139G. State-based earthquake loss mitigation programs..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016. 